Citation Nr: 1230258	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  12-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from October 1946 to May 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the above Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss was not manifest during the Veteran's military service and was not manifest to a compensable degree within one year after his separation from service or indeed until many years thereafter.  Competent and credible evidence of a nexus between his current hearing loss and service is not of record. 

2.  Tinnitus was not manifest during the Veteran's military service and was not manifest until many years after his separation from service.  Competent and credible evidence of a nexus between his current tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in March 2011, the RO informed the Veteran of its duty to assist him in substantiating his claims for service connection for bilateral hearing loss and tinnitus under the VCAA, and the effect of this duty upon these issues.  These letters also provided notice as to how disability ratings and effective dates are assigned.  Dingess, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his claims for service connection for hearing loss and tinnitus.  Relevant in-service and post-service treatment reports are of record, and the Veteran was afforded VA examinations in 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The March 2011 VA examination, and the June 2011 addendum, obtained in this case are more than adequate, as together they reflect a full review of all medical evidence of record, are supported by sufficient detail, refer to specific documents and medical history to support the conclusions reached.  

The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the service connection claims adjudicated herein.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran maintains that he has hearing loss and tinnitus that are directly related to excessive noise exposure during service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

In addition, certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the present appeal, the Veteran maintains that his hearing loss and tinnitus are directly related to excessive noise exposure during service.  Specifically, he asserts that he worked in supply/transporation and was exposed to hazardous noise while loading and unloading large trucks.  See VA Form 21-526 received in January 2011.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

By way of background, the Veteran's service records show that his military occupational specialty (MOS) was that of a foreman.  In a September 2010 Fast Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a low probability that a unit supply specialist would be exposed to in-service noise exposure.  Thus, acoustic trauma cannot be conceded based upon the Veteran's MOS.  

However, the Board has considered the Veteran's assertions that he was exposed to in-service acoustic trauma as a result of having to qualify for the M-1 rifle during basic training.  See March 2011 VA audiological examination report.  The Board finds that the Veteran's report of military noise exposure is competent and credible, given that the circumstances of his reported noise exposure are likely consistent with his duties during basic training.  

However, neither hearing loss nor tinnitus was present at any time during service including at the time of discharge.  Service treatment records reflect no specific instances of complaints or treatment stemming from noise trauma.  In particular, these records indicate that, at separation in 1968, an audiogram was not conducted.  Instead, the Veteran was only provided a whispered voice test to determine the level of his hearing acuity.  At that time his hearing was recorded as 15/15, indicative of normal hearing, and the physical examination noted his ears and drums were normal.  Moreover, there were no complaints, findings or treatment for hearing loss, tinnitus, or other ear pathology.  Accordingly, the objective contemporaneous evidence weighs against a finding that either hearing loss or tinnitus were manifested in service.

However, the Board points out that when audiometric test results during service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra. 

The Board notes that, in the Veteran's January 2011 claim for service connection, he alleged the onset of hearing loss and tinnitus since military service, but notably did not list any dates of medical treatment or evaluation for either disability at any time following service separation.  In fact, there are no pertinent records associated with the claims file until private treatment reports dated in 1994, which include audiological evaluation results showing mild to moderately severe sensorineural hearing loss in both ears.  The Veteran made no mention during this evaluation of a history of in-service noise exposure.  

A private audiological evaluation in August 2006 shows the Veteran had been seen for an assessment of his audiometric function.  At that time he had been having significant communicative difficulty due to hearing loss.  He was working in transportation and his hearing loss made it difficult for him to communicate with others while performing his duties.  The Veteran indicated that his hearing ability seemed to be declining in both ears and had progressively worsened slowly over the years.  He denied any significant tinnitus in either ear.  The examiner noted that the degree of hearing loss that the Veteran demonstrated would make 80-90 percent of speech information that is at a conversational loudness level inaudible to him.  In a somewhat noisy environment, such as the environment in which he typically works, his understanding of speech information would be poorer still.  

In March 2011, the Veteran was referred for a VA audiological examination for the specific purpose of obtaining an opinion as to whether or not his current hearing loss and tinnitus could be related to service.  He complained of extreme difficulty hearing in groups or other noise.  He reported a history of military noise exposure hauling supplies to the commissary by truck and exposure to gunfire from an M-1 during basic training.  He denied any history of occupational or recreational noise exposure and had no family history or previous history of ear disease and no history of head or ear trauma.  The Veteran reported the onset of tinnitus in his late 20s or early 30s.  Puretone thresholds in the right ear were 70, 65, 55, 60, and 55 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) respectively, and for the left ear at the same frequencies were 65, 60, 50, 55, and 55 decibels.  Speech recognition was 56 percent in his right ear and 60 percent in his left ear.  The clinical impression was moderately severe to severe sensorineural hearing loss in the right ear and moderate to moderately-severe sensorineural hearing loss in the left ear.  

The examiner concluded that based on the above, and with nothing in the STRs to indicate otherwise, it was less than likely that the Veteran's hearing loss and/or tinnitus was the result of his military service.  She acknowledged the Veteran's reports of exposure to some noise in service and none post-service.  She also noted that there were no audiograms on enlistment or separation and that the Veteran has indicated the onset of hearing loss and tinnitus delayed from when in the service.  However she then explained that his hearing loss configuration was not consistent with a history of noise exposure.  She also indicated that medical records from when the Veteran was seen by an EAR specialist may provide further information as to the etiology of his hearing loss and tinnitus.  

In June 2011, the claims file was returned to the examiner for an addendum opinion to address the private audiological records.  After reviewing the Veteran's claims folder a second time, the examiner confirmed her prior opinion as written in March 2011.  She also referred to some inconsistencies in the history the Veteran provided to her at that time and an August 2006 report.  She noted that in August 2006 the Veteran did not report significant tinnitus in either ear whereas during the recent VA examination he indicated tinnitus since his late 20s to early 30s.  She also noted that during the March 2011 examination, the Veteran did not report a noise history after service (occupational or recreational), but in the August 2006 report it states that the Veteran worked in a somewhat noisy environment.  

The Board finds the March 2011 and June 2011 opinions are highly probative as they are based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The examiner considered the Veteran's self-reported history of noise exposure, the results of the personal clinical evaluation, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  As a result, she was able to address fully the salient question as to the origin of the Veteran's current hearing loss and tinnitus and their relationship to military service.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  

In September 2011, the Veteran submitted a second medical opinion from his private audiologist who noted the Veteran's reported history of military noise exposure from trucks without ear protection as well as an episode of a significant ear infection while on active duty.  The Veteran began needing significant help for his aural communication in his late 50s and had worn hearing aids since 1994.  However he noticed hearing difficulties several years prior to that time.  The Veteran also gave a history of episodic tinnitus in both ears.  He denied any occupational noise exposure history and did not have a significant amount of noise through recreational pursuits such as hunting, shooting, snowmobiling or working with power tools.  

The examiner opined the Veteran's attempt to establish service connection for his hearing loss may be a somewhat difficult task given the lack of documentation of hearing loss at discharge from service.  He noted that the Veteran did not demonstrate a conductive component to his hearing loss and thus the sensorineural nature of his hearing loss was the type that one would expect due to exposure to high levels of noise.  However the configuration of loss was not consistent with most types of noise exposure.  The examiner explained that there was no significant additional decrement in the Veteran's auditory thresholds in the frequency range from 300 Hz to 6000 Hz.  In addition, there was no significant high-frequency slope to the hearing loss above 500Hz.  Therefore, even though the type of hearing loss may be consistent with high levels of noise exposure, the overall slope of the loss was not particularly supportive of it.  The examiner then concluded that the time course of the Veteran's hearing loss as well as its overall configuration would make the establishment of service connection a somewhat difficult task.  

Unfortunately, the Board is unable to attribute the post-service development of hearing loss and tinnitus to the Veteran's military service.  In this case, the fact that he was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection for either disability adjudicated herein.  As noted previously neither hearing loss nor tinnitus were "noted" in STRs.  Moreover there follows a very lengthy period after service discharge in which there is no evidence of hearing loss or tinnitus problems.  That is to say, there is no corroborative objective evidence on file establishing that the Veteran sought or required treatment or evaluation for hearing loss or tinnitus during the almost 50 years after service had ended and before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  Also since the initial diagnoses of hearing loss and tinnitus occurred in 1994, some 46 years after separation from service in 1948, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

While not a dispositive factor, the significant lapse in time between service and post-service diagnoses may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a medical opinion, including the March 2011 and June 2011 VA examinations, which link the hearing loss and tinnitus to service.  See Hickson, supra.  

In short, there is no medical evidence providing a medical etiology or nexus between the Veteran's current hearing loss and tinnitus and his military service.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  His primary assertion is that his current hearing loss and tinnitus are related to noise exposure during service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to hazardous noise exposure with resulting ringing in the ears and decreased hearing, hearing loss is expressly defined in VA regulations by specific decibel loss, which the Veteran is not competent in identifying.  See 38 C.F.R. § 3.385.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

More importantly the Board does not find the Veteran's assertions concerning the onset of his hearing loss and tinnitus and continuity of symptomatology to be entirely credible, even if competent-given that service treatment records reflect normal hearing, and there is a prolonged period post service without hearing complaints or findings; factors which weigh against his claims.  While the Veteran's descriptions of acoustic trauma during training appear to be accurate, the Board finds the contemporaneous service records to be inherently more probative than the Veteran's lay statements made years after the fact.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  There is no indication that the service treatment records are incomplete or inaccurate and there is also no reason to doubt their accuracy as they show adequate evidence of the Veteran's hearing acuity during service and at separation from service.  Additional probative evidence of record includes the 2011 VA opinions which conclusively found no etiological relationship between the noise exposure in service and the subsequent development of hearing loss and tinnitus.  Therefore, the Veteran's assertions, to the extent they are to be accorded some probative value, are outweighed by the findings provided by the VA audiologist who discussed the history of noise exposure, complaints, and manifestations in support of the conclusions.  See Jandreau supra & Buchanan supra.  

Accordingly, the preponderance of the evidence is against both claims and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


